Citation Nr: 1617522	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-43 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected residuals of cold injury of the left lower extremity with peripheral vascular disease (PVD).

2.  Entitlement to a disability rating in excess of 60 percent for service-connected residuals of cold injury of the right lower extremity with peripheral vascular disease (PVD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to special monthly compensation at the housebound rate due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1950 to January 1956.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran presented testimony at a November 2011 video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is included in the Veteran's VA claims folder.

The Board remanded the claims for further development in December 2011, February 2013, and December 2013. 

In July 2013, the RO granted service connection and 20 percent ratings for peripheral neuropathy of each lower extremity as secondary to his service-connected cold injuries. The Veteran was informed of the decision and of his appellate rights by way of correspondence dated in October 2013 from the RO.  The Veteran has not appealed these ratings.  

In a November 2015 rating decision, the RO granted increased 60 percent ratings for the Veteran's bilateral cold injuries of the lower extremities with peripheral vascular disease, effective June 19, 2009.  However, as the Veteran is presumed to be seeking the maximum ratings, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).   

Although a claim for a total disability rating for individual unemployability (TDIU) was remanded in December 2013, as a result of the November 2015 rating decision, the Veteran is now in receipt of a 100 percent combined rating.  Therefore, the AOJ determined that the claim for TDIU is moot. However, TDIU is part and parcel of each increased rating claim and, as explained further below, the Board has a duty to maximize the benefits.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

 
FINDINGS OF FACT

1.  The Veteran's service-connected cold injury with peripheral vascular disease of the left lower extremity has generally been manifested by claudication on walking less than 25 yards, trophic changes, and persistent coldness with no ulcers or ischemic limb pain.

2.  The Veteran's service-connected cold injury with peripheral vascular disease of the right lower extremity has generally been manifested by claudication on walking less than 25 yards, trophic changes, and persistent coldness with no ulcers or ischemic limb pain.

3.  The Veteran is unable to obtain or retain substantially gainful employment solely as a result of his service-connected residuals of cold injury of the right lower extremity with PVD.

4.  The Veteran is assigned TDIU based solely on the service-connected peripheral vascular disease of the right lower extremity, and the Veteran has separate and distinct additional service-connected disability affecting a different anatomical segment, the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for peripheral vascular disease due to cold injury of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114, 7122 (2015).

2.  The criteria for a disability rating in excess of 60 percent for peripheral vascular disease due to cold injury of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114, 7122 (2015).

3.  The criteria for TDIU based solely on the service-connected residuals of cold injury of the right lower extremity with PVD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

4.  The criteria for entitlement to SMC at the housebound rate have been met. 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In December 2011, February 2013, and December 2013, the Board remanded the case and directed the AOJ to obtain outstanding records and provide the Veteran with additional examinations.  The VA treatment records have been collected and associated with the Veteran's electronic file.  Additionally, the Veteran was afforded VA examinations in February 2012, April 2013, March 2014, and December 2015, which comply with the Board's remand directives.  Finally, the RO sent the Veteran a letter in January 2014, in which it asked the Veteran to provide the names and addresses of all facilities that have outstanding records relevant to his claim, including private facilities that have arteriogram results.  The AOJ readjudicated the claims in a December 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error. See Shinseki v. Sanders, 556 U.S. 396 (2009). 

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. Specifically, the Veteran was notified in a letter dated July 2009. Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. See Shinseki, supra (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also finds that the duty to assist has been met. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence. VA conducted examinations in July 2009, August 2010, February 2012, April 2013, March 2014, and December 2015 with medical opinions obtained, and the Board finds that these examinations are adequate for adjudication purposes. 

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the issues were explained and testimony was taken concerning the Veteran's contentions and treatment history. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015). The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2015). It is not expected that all cases will show all the findings specified. However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The relevant Diagnostic Codes are 7122 for cold injury residuals and 7114 for arteriosclerosis obliterans. Under Diagnostic Code 7122, a 30 percent rating is warranted for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 4.104, Diagnostic Code 7122.

A note to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately rated under other diagnostic codes. Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately rated unless they are used to support a rating under Diagnostic Code 7122. A second note provides that each affected part is to be rated separately. 38 C.F.R. § 4.104, Diagnostic Code 7122, Notes (1) and (2) (2015).

Under Diagnostic Code 7114, a 60-percent rating requires claudication on walking less than 25 yards on a level grade at 2 mph, and either persistent coldness of the extremity or an ankle/brachial index (ABI) of 0.5 or less. A 100-percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less. 38 C.F.R. § 4.104. 

The notes associated with the Diagnostic Code are as follows: Note (1): The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater. Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans. Note (3): These evaluations are for involvement of a single extremity. If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25 (2015)) using the bilateral factor (38 C.F.R. § 4.26 if applicable. Id. 

Procedural history

The Veteran filed an increased rating claim for his bilateral cold injury residuals of the lower extremities in June 2009.  In the September 2009 rating decision, the Veteran's existing 30 percent evaluations under Diagnostic Code 7122 were continued.  

In an August 2010 rating decision, the AOJ granted service connection for peripheral vascular disease of the bilateral extremities as secondary to the bilateral cold injury residuals and assigned 30 percent ratings under Diagnostic Code 7122.  In that rating decision, the AOJ concluded that the symptoms of the cold injury residuals and peripheral vascular disease were the same and cannot be compensated separately under different Diagnostic Codes.  

In a July 2013 rating decision, the AOJ granted separate 20 percent ratings for bilateral peripheral neuropathies of the lower extremities, secondary to his cold injury residuals.  

Finally, in a November 2015 rating decision, the AOJ increased the Veteran's evaluations for bilateral cold injuries with peripheral vascular disease to 60 percent bilaterally under Diagnostic Code 7122-7114, effective June 19, 2009, the date of claim.  

Background

The Veteran's June 2009 claim for an increased rating indicated that the disability was increasingly worse.  He had difficulty standing from a sitting position and walking was becoming difficult.

Treatment records from December 2008 showed an ABI greater than or equal to 1.0 bilaterally. Both legs exhibited normal triphasic flow throughout and imaging revealed minimal to mild diffuse bilateral plaquing but no areas of discrete blockage.  

A VA examination was conducted in July 2009.  The Veteran reported poor circulation in his legs and peripheral vascular disease.  The examiner noted a history of edema and coldness but no history of amputations, tissue loss, hyperhidrosis, claudication, ulceration, gangrene, arteriovenous fistula, varicose veins, post-phlebitic syndrome, erythromelalgia, angioneurotic edema, or Raynaud's.  

A physical examination showed arteriosclerosis obliterans of the bilateral lower extremities.  Temperature was normal bilaterally, but both sides showed thin skin and absent hair.  Gait was also normal.  Regarding skin color, the left lower extremity was white, but the right was normal.  There was no ulceration on either side, but the dorsalis pedis and posterior tibial pulses were absent bilaterally.  The Veterans ABI was 0.90 on the left and 1.0 on the right.  

The examiner noted that the Veteran underwent peripheral vascular surgery with graft placement in 1966.  The Veteran's current symptoms included severe pain, moderate numbness, bilateral swelling, and discoloration (pale) of the left foot.  There was no report of skin breakdown or ulceration, history of nail abnormalities, changes in skin thickness, arthritis or stiffness of joints, or disturbance of sleep due to symptoms.    

Upon physical examination of the right foot, the examiner noted normal color, temperature, moisture, and texture.  There was thin/fragile skin thickness, with no hair growth, fungus, callus, infection, or ulceration.  His nails were not affected. A physical examination of the left foot showed white or pale color and thin/fragile skin thickness.  Temperature, moisture, and texture of the skin were normal and there was no hair growth, fungus, infection, or ulceration.  His nails were not affected.  

A detailed reflex examination was normal and a sensory examination showed absent vibration and light touch bilaterally and decreased pain sensation and position sense bilaterally.  His radial pulse was normal but dorsalis pedis pulse and posterior tibial pulse were absent bilaterally.  There was no evidence of Raynaud's, edema, pain on manipulation of the joints, amputation or other tissue loss, muscle atrophy, or other deformity.  

The Veteran submitted a letter from his physician, M.B., M.D., dated in October 2009.  Dr. B. stated that the Veteran has had chronic pain and dysfunction of his feet since April 2004 that the Veteran relates to his service.  Dr. B. reported that upon examination in October 2009, the Veteran cannot heel or toe walk.  There was numbness of the toes and the Veteran could not dorsiflex his feet.  There was no evidence of arterial insufficiency and though there may be a mild degree of venous valvular incompetence in the legs, there was no significant edema.  Dr. B. further stated that although the Veteran was able to ambulate, he is slow and has chronic pain and numbness in the feet.

In an August 2010 VA addendum opinion, the examiner opined that the Veteran's peripheral vascular disease is as likely as not a result of his in-service frostbite.  

A physician indicated on the substantive appeal of September 2010 that the Veteran had PAD and peripheral neuropathy which greatly reduced his ability to complete activities of daily living.  

The Veteran appeared at a Board hearing in November 2011.  He testified that he experiences numbness, pain, tingling, swelling, color changes, tenderness, disfiguration, and increasing problems with his toenails.  He also stated that he has difficulty walking and completing his activities of daily living.  He sometimes used walking sticks and a walker around the house.  He could not stand long without having to sit down.  

A December 2011 VA treatment record indicates that the Veteran had claudication with pain in the calves with walking 20 yards.  The impression included claudication and peripheral artery disease.

The Veteran underwent a VA examination in February 2012.  The examiner noted past diagnoses of peripheral vascular disease and Raynaud's disease.  Regarding severity, the examiner indicated that the Veteran's bilateral peripheral vascular disease causes claudication on walking less than 25 yards on a level grade at two miles per hour and causes persistent coldness of the extremities.  Regarding the Veteran's Raynaud's syndrome, the examiner found that the Veteran experiences characteristic attacks at least daily, but no digital ulcers or autoamputation of the digits.  Diagnostic testing showed a right ABI of 1.17 and a left ABI of 1.13.  The Veteran uses a walker for ambulation.  

Regarding the Veteran's cold injury residuals, his bilateral symptoms included arthralgia or other pain, cold sensitivity, color changes, numbness, locally impaired sensation, and nail abnormalities.  The examiner opined that the Veteran's symptoms appear to be worsening but that there was not functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  It was noted that the disability impacted the ability to work since there was severe mobility impairment.

A September 2012 treatment record showed decreased posterior tibial pulse and dorsalis pedis pulse, advance trophic changes including absence of hair growth, nail changes, and skin color changes.  The Veteran also had claudication and parasthesias of the feet.  

A March 2013 physical therapy record showed the Veteran had decreased strength in the bilateral ankles and decreased dorsiflexion of the bilateral ankles.  The therapist also noted pain in the Veteran's feet and decreased balance and strength.

The Veteran underwent a VA examination in April 2013.  The examiner noted diagnoses of arterial and vein disease, peripheral nerve disorder, and cold injury residuals.  Specifically regarding vascular disease, the examiner opined that the Veteran does not have a vascular disease.  He stated that the Veteran is service-connected for cold injury of the lower extremities with peripheral neuropathy and has been evaluated for PVD, but had a normal ABI ruling out PVD.  The Veteran also had persistent coldness and was told that he had Raynaud's but the Veteran did not have characteristic signs of Raynaud's as he had the persistent coldness and numbness since his cold injury in service.  

Regarding his cold injury residuals, the examiner noted arthralgia or other pain, cold sensitivity, color changes, numbness, and locally impaired sensation of the bilateral feet.  There was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

A peripheral nerve examination of the bilateral lower extremities showed severe numbness and moderate parasthesias, intermittent pain, and constant pain.  Ankle plantar flexion and dorsiflexion strength testing was 4/5.  A sensory examination showed decreased results for light touch.  The Veteran's gait was abnormal due to balancing difficulties from his peripheral neuropathies.  The Veteran had moderate incomplete paralysis of the sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves, bilaterally.

The examiner provided the following opinion:

"The Veteran does not have Raynaud's disease based on clinical findings and he does not have peripheral vascular disease based on ABI.  The Veteran's prior examinations that diagnosed these conditions were clearly erroneous. The Veteran's persistent coldness and color change is due to his peripheral neuropathy caused by his cold injury. His neuropathy, coldness, color change has been constant since its development in the service.  His blood flow is normal since his ABIs are greater than one.  The Veteran's disability is solely based on his service connected cold injury with peripheral neuropathy.  The Veteran's cold injury with peripheral neuropathy prevents the Veteran from being able to stand and it requires him to be in a wheelchair.  This causes him severe impairment with any physical labor since he uses his hands to ambulate and he is unable to maintain gainfully successful employment in a physical environment." 

In March 2014, the Veteran underwent a VA examination.  The examiner noted symptoms of arthralgia or other pain, cold sensitivity, color changes, numbness, and nail abnormalities in the Veteran's feet.  The Veteran ambulates with a walker or cane.  The examiner opined that 

"claudication is a common complication associated with frostbite.  VA records indicate Veteran had intense pain upon walking (after being frostbitten) requiring surgery leading me to believe that he could only walk a few yards. Thus, it is at least as likely as not that veteran experienced claudication on walking less than 25 yards on a level grade at 2 miles per hour during June 2008."

A September 2014 physical therapy record shows a provisional diagnosis of peripheral vascular disease and his wheelchair consultation report shows a history of PVD with claudication.  

A VA examination was conducted in December 2015.  The examiner diagnosed peripheral vascular disease secondary to bilateral cold injury to the lower extremities with symptoms of persistent coldness and trophic changes.  The Veteran regularly used a wheelchair to ambulate.  The examiner concluded that the Veteran's disorder causes continuous pain, tingling, and numbness in the bilateral lower extremities impacting his ability to work. There was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Analysis

The Board finds that the Veteran's disorders warrant 60 percent ratings bilaterally and no higher.  A higher 100 percent rating requires evidence of ischemic limb pain at rest and; either deep ischemic ulcers or ABI of 0.4 or less.  Neither the Veteran's treatment records nor his VA examination reports have shown these symptoms.  Rather, the Veteran's symptoms, at worst, are claudication on walking less than 25 yards on a level grade at two miles per hour and persistent coldness of the extremity, as required by the 60 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.  Although the August 2012 testing showed normal ABIs of 1.17 and 1.12, the Diagnostic Code does not require an abnormal ABI to warrant a 60 percent rating provided the Veteran meets the other criteria. While pain in the extremities is shown, ischemic pain of the limb at rest is not shown.  See, e.g., VA examination of February 2012.   

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 7122 for cold injury residuals; however, the maximum rating under that code is 30 percent.  Therefore, the 60 percent ratings under Diagnostic Code 7114 are more favorable to the Veteran. 

The Board has also considered whether separate ratings are available under both Diagnostic Codes 7114 and 7122; however, as both Diagnostic Codes consider the Veteran's symptoms of pain and cold sensitivity, this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.   A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  Similarly, the Board notes that the Veteran's symptoms of numbness and parasthesias are contemplated by separate 20 percent ratings for bilateral peripheral neuropathies under Diagnostic Code 8520.  

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected peripheral vascular disease and cold injury residuals. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, it does not support a higher rating under any applicable diagnostic code. Indeed, aside from ankle/brachial index testing, the determinations of the VA examiners were based in large part on the Veteran's subjective reports.

Extra-schedular consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1). An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Additionally, the manifestations of the Veteran's peripheral vascular disease and cold injury residuals are fully contemplated by the schedular rating criteria. In particular, the Veteran's symptoms of claudication on walking, thin skin, absence of hair, persistent coldness, pain, and decreased sensation are contemplated by the rating criteria. As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture. The symptoms of his disease do not otherwise indicate such impairment as to render inadequate the application of regular schedular provisions. Additionally, his peripheral vascular disease and cold injury residuals have not caused frequent periods of hospitalization.  As such, referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16.

TDIU Based on a Single Disability

The Veteran has asserted that he is unemployable due to service-connected disability.  He is assigned a 60 percent evaluation for service-connected residuals of cold injury of the right lower extremity with PVD.  He reports that he has an 8th grade education and work experience as a self-employed handyman and painter.  He last worked full-time in October 1995.  He reported that he could not work due to the pain and had difficulty walking.  Medical records show that he uses aids to ambulate and also uses a wheelchair.  

This is relevant because in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court of Appeals for Veterans Claims (Court) found that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Court subsequently declared that if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  As such, pursuant to Bradley and Buie, although the Veteran has a combined total rating, VA has a duty to maximize benefits and therefore must consider whether the award of TDIU based on a single disability is warranted. Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

The signs and symptoms affecting the cold injury residuals of the right lower extremity with PVD include chronic pain, tingling, numbness, reduced ability to complete activities of daily living, difficulty walking, claudication with walking 20 yards, severe mobility impairment and cold sensitivity.  These manifestations at least as likely as not result in the inability to obtain or retain substantially gainful employment consistent with his educational background and past work experience as a handyman and painter, which require him to perform physical tasks and to stand, walk and use a ladder.  The Veteran is no longer able to physically perform the requirements of his former profession based on his service-connected right lower extremity cold injury residuals with PVD.  TDIU is thus warranted for the entire period of time that is covered by this claim.

SMC Based on Housebound Criteria

Further, as the Veteran is in receipt of TDIU based on a single disability, the Board notes that the duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114(s).  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities. Id.

The Veteran is assigned a TDIU based on the right lower extremity cold injury with peripheral vascular disease, and has additional service-connected disabilities affecting the other extremity (cold injury of the left lower extremity with peripheral vascular disease rated at 60 percent and peripheral neuropathy of the left lower extremity rated at 20 percent) which are separate and distinct and combine to at least 60 percent. Thus, the schedular criteria for entitlement to SMC due to housebound status have been met.

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record or by the Veteran and is not before the Board at this time, as the evidence of record does not indicate and there is no argument by the Veteran that he is rendered so helpless due to his service-connected residuals of cold injury of the lower extremities so as to require regular aid and attendance of another person.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  He reports difficulty completing activities of daily living but the evidence does not indicate that the regular aid and attendance of another person is required.  Moreover, although he reports difficulties with standing for periods of time and difficulty walking, special monthly compensation for loss of use of either extremity is not raised.  The evidence does not indicate that the Veteran has no effective function remaining other than that which would be equally well served by an amputation stump.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 60 percent for service-connected residuals of cold injury of the left lower extremity with peripheral vascular disease is denied.

Entitlement to a disability rating in excess of 60 percent for service-connected residuals of cold injury of the right lower extremity with peripheral vascular disease is denied.

Entitlement to TDIU based solely upon the right lower extremity residuals of cold injury with PVD is granted.

Entitlement to SMC at the housebound rate is granted.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


